Name: Decision of the EEA Joint Committee No 59/96 of 25 October 1996 amending Annex XVII (intellectual property) to the EEA Agreement
 Type: Decision
 Subject Matter: information technology and data processing;  European construction;  research and intellectual property
 Date Published: 1997-01-23

 23.1.1997 EN Official Journal of the European Communities L 21/11 DECISION OF THE EEA JOINT COMMITTEE No 59/96 of 25 October 1996 amending Annex XVII (intellectual property) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting that Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XVII to the Agreement was amended by Decision of the EEA Joint Committee No 66/95 (1); Whereas European Parliament and Council Directive 96/9/EC of 11 March 1996 on the legal protection of databases (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 9 (Council Directive 93/98/EEC) in Annex XVII to the Agreement: 9a. 396 L 0009: European Parliament and Council Directive 96/9/EC of 11 March 1996 on the legal protection of databases (OJ No L 77, 27. 3. 1996, p. 20). For the purposes of the present Agreement the provisions of the Directive shall be read with the following adaptations: (a) in Article 2, the term Community provisions  shall read EEA provisions ; (b) Article 11 (3) is replaced by the following text: 3. The term of any protection extended to databases by virtue of agreements concluded by a Contracting Party extending the right provided for in Article 7 to databases made in third countries and falling outside the provisions of paragraphs 1 and 2 shall not exceed that available pursuant to Article 10 . Article 2 The texts of Directive 96/9/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 November 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 25 October 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 8, 11. 1. 1996, p. 37. (2) OJ No L 77, 27. 3. 1996, p. 20.